Order denying defendants’ motion to require plaintiff to reply to the new matter contained in the several defenses in the amended answer reversed upon the law and the facts, with ten dollars costs and disburse*822ments, and motion granted, without costs; reply to be served within five days from service of a copy of the order herein. Where executors of an estate are sued as such and have no personal knowledge of the matter pleaded to meet claims asserted against an estate, a motion to compel a reply to such new matter is granted with greater liberality than in the ordinary case. For this reason the motion herein should have been granted. (Richards v. Greason, 128 App. Div. 320; Twamley v. Mc Kennell, 137 id. 574.) Lazansky, P. J., Young, Hagarty, Carswell and Tompkins, JJ., concur.